Citation Nr: 0213338	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  95-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for post-traumatic stress disorder, for the period 
prior to March 23, 1998.

2.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder, for the period on 
and subsequent to March 23, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1968 to April 
1971.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 rating decision by 
the Montgomery, Alabama, Regional Office (RO) which, in part, 
confirmed a 10 percent evaluation for post-traumatic stress 
disorder.  A November 1998 "Travel Board" hearing was held 
before the undersigned Board Member.  In April 1999, the 
Board remanded said appellate issue to the RO for additional 
evidentiary development.

By a September 2000 rating decision, the RO increased the 
evaluation for post-traumatic stress disorder from 10 percent 
to 50 percent, effective March 23, 1998.  The Board has 
reframed the disability rating issue on appeal as entitlement 
to an increased rating in excess of 10 percent for post-
traumatic stress disorder, for the period prior to March 23, 
1998; and entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder, for the period on 
and subsequent to March 23, 1998.  Recent written statements 
from appellant's representative did not indicate any 
intention to withdraw from appellate status the post-
traumatic stress disorder increased rating issue for either 
period in question.  See also AB v. Brown, 6 Vet. App. 35, 38 
(1993), in which the United States Court of Appeals for 
Veterans Claims held that a rating decision issued subsequent 
to a notice of disagreement which grants less than the 
maximum available rating does not "abrogate the pending 
appeal" and "the claimant will generally be presumed to be 
seeking the maximum available benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  

Subsequently the claims file was transferred to the Atlanta 
RO, as apparently the veteran moved to Georgia.  The Atlanta 
RO currently has jurisdiction of the case.  The veteran's 
latest address reflects that he is in California.  This 
suggests that in order to schedule the hearing requested 
herein, that the claims file may have to go to another RO for 
the video hearing to be scheduled.


REMAND

Appellant was provided a "Travel Board" hearing in 
Montgomery, Alabama, by the undersigned Board Member in 
November 1998.  A subsequent September 2000 rating decision 
increased the evaluation for post-traumatic stress disorder 
from 10 percent to 50 percent, effective March 23, 1998.  
Thereafter, in a November 2000 VA Form 9, appellant requested 
that another Board hearing be held and requested that it be 
held in Washington, D.C.  Although a Washington, D.C. Board 
hearing was scheduled for October 2002, appellant canceled it 
and, in a September 2002 faxed document, requested that a 
videoconference hearing be held before the Board instead 
(i.e., a "Travel Board" hearing).  Since "Travel Board 
hearings" such as videoconferencing hearings are scheduled 
by the RO (See 38 C.F.R. § 20.704(a) (2002)), the Board is 
herein remanding the case for that purpose, in order to 
satisfy procedural due process concerns.

Accordingly, the case is REMANDED for the following:

The RO should schedule a videoconference 
Board hearing, at an appropriate RO in 
view of the veteran's moving, and provide 
appellant and his representative notice 
thereof.  If he desires to withdraw the 
request for such hearing prior to the 
hearing, he may do so in writing pursuant 
to applicable provisions.

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


